tcmemo_1995_581 united_states tax_court paul l and doris j triemstra et al petitioners v commissioner of internal revenue respondent docket nos filed date paul l triemstra pro_se for petitioners in docket no sidney l cohn pro_se for petitioners in docket no william g christopher for petitioners in docket no mary p hamilton paul colleran and william t hayes for respondent cases of the following petitioners are consolidated herewith sidney l cohn and beverly m cohn docket no and jeffrey r kravitz and fran kravitz docket no memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge these cases are part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir the facts of the underlying transaction in these cases are substantially identical to those in the provizer case in notices of deficiency respondent determined the following deficiencies in and additions to petitioners' federal income taxes for the taxable_year ending date additions to tax docket no petitioners deficiency sec_6653 sec_6653 sec_6659 triemstra dollar_figure dollar_figure dollar_figure cohn big_number big_number kravitz big_number big_number percent of the interest payable with respect to the portion of the underpayment attributable to negligence in the notices of deficiency respondent also determined that interest on deficiencies accruing after date would all section references are to the internal_revenue_code in effect for the year in issue unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure be calculated pincite percent of the statutory rate under sec_6621 petitioners have conceded that they are liable for the deficiencies in tax the sec_6659 additions to tax and the sec_6621 additional interest as determined in respondent's notices of deficiency the sole issue for decision is whether petitioners are liable for additions to tax for for negligence or intentional disregard of rules or regulations under sec_6653 and findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners jeffrey and fran kravitz resided in birmingham michigan when their petition was filed petitioners paul and doris triemstra resided in troy michigan when their petition the notices of deficiency refer to sec_6621 thi sec_3 section was redesignated as sec_6621 by sec c a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 and repealed by sec b of the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 effective for tax returns due after date obra sec d 103_stat_2400 the repeal does not affect the instant cases for simplicity we will refer to this section as sec_6621 the annual rate of interest under sec_6621 for interest accruing after date equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax-motivated transactions was filed petitioners sidney and beverly cohn resided in farmington hills michigan when their petition was filed during petitioners jeffrey kravitz kravitz paul triemstra triemstra and sidney cohn cohn were all affiliated with bromberg robinson shapero cohn burgoyne p c bromberg robinson a to member law firm in southfield michigan kravitz triemstra and cohn were also general partners in bellvine associates bellvine during bellvine was a four-man partnership formed to invest in northeast resource recovery associates northeast a limited_partnership the fourth partner in bellvine was michael c hechtman hechtman another attorney at bromberg robinson in bellvine acquired a 605250-percent interest in northeast the underlying deficiencies in these cases resulted from respondent's disallowance of claimed losses and tax_credits that were passed through northeast and bellvine to petitioners the facts of the underlying transaction in these cases are substantially identical to those in provizer v commissioner supra and may be summarized as follows in packaging industries inc pi manufactured and sold seven sentinel expanded polyethylene epe recyclers to eci corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash eci corp in turn resold the recyclers to f g corp for dollar_figure dollar_figure each of which dollar_figure was paid in cash f g corp then leased the recyclers to northeast which licensed the recyclers to fmec corp which sublicensed them back to pi all of the monthly payments required among the entities in the above transactions offset each other these transactions were done simultaneously we refer to these transactions collectively as the northeast transaction in provizer v commissioner supra we examined the clearwater transaction in the clearwater transaction pi sold six epe recyclers to eci corp for dollar_figure each eci corp in turn resold the recyclers to f g corp for dollar_figure each f g leased the recyclers to a limited_partnership clearwater which licensed them to fmec which sublicensed them to pi the transaction involved herein differs in two respects seven sentinel epe recyclers were sold and leased rather than six and northeast rather than clearwater leased the recyclers from f g and then licensed them to fmec northeast is thus like clearwater occupying the same link in the transactional chain in addition the sentinel epe recyclers considered in these cases are the same type of machines considered in the provizer case the fair_market_value of a sentinel epe recycler in was not in excess of dollar_figure pi allegedly sublicensed the recyclers to entities that would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the quality and amount of recycled scrap the following interests were all acquired during bellvine acquired a 605250-percent limited_partnership_interest in northeast triemstra acquired a 668-percent interest in bellvine for dollar_figure kravitz acquired a 20-percent interest in bellvine for dollar_figure cohn acquired a 667-percent interest in bellvine for dollar_figure as a result of the passthrough from northeast and bellvine petitioners claimed the following operating losses and credits petitioner triemstra cohn kravitz operating loss dollar_figure big_number big_number investment_tax_credit dollar_figure big_number big_number business_energy_credit dollar_figure big_number big_number respondent disallowed petitioners' claimed deductions and credits related to bellvine's investment in northeast petitioners are all well-educated practicing attorneys with experience in business and investing kravitz received a b a degree with a major in political science from miami university in oxford ohio in in he received a j d degree from the university of michigan law school kravitz developed a specialty in real_estate law at the time of trial kravitz was a partner in a firm having approximately attorneys in triemstra received a b a degree from calvin college with a double major in mathematics and economics from to triemstra worked for the chrysler corporation chrysler at chrysler he received training in finance worked as a budget analyst and then worked at the corporate staff level as a credit analyst in the treasury_department and then in the budget department during his years at chrysler triemstra also attended wayne state university law school at night and completed his j d course requirements in the summer of after receiving his j d triemstra briefly worked part-time and attended mba courses at the university of michigan in triemstra began practicing law full-time at the firm of fisher franklin fuller and stopped taking mba courses triemstra left that firm in and joined bromberg robinson where he became a partner in he became a shareholder after that firm merged with shapero cohn and converted to a professional_corporation at the time of trial triemstra was practicing law with the member butzel long law firm cohn attended wayne state university from to he then entered the detroit college of law and attended classes at night while working in a law office during his first years of law school in cohn worked long hours at a defense plant while still attending law school at night from to cohn worked in the legal division of the federal office of price administration upon graduating from law school in cohn obtained a commission in the united_states navy and served on active_duty for years during the course of his legal career cohn has syndicated numerous real_estate transactions many of which were mobile home parks and a number of which were tax_shelters from to he syndicated limited_partnerships during cohn held investment interests in as many a sec_32 limited_partnerships cohn is proud of his success as a syndicator and investor and he also is proud of the results achieved for those who have invested in his syndications two of kravitz' clients claude hessee hessee and les garrapee garrapee were in the business of acquiring and managing apartment complexes hessee and garrapee would locate apartment complexes to purchase enter into purchase agreements and then find general partners to arrange the equity_investment in the projects in his representation of hessee and garrapee kravitz negotiated the purchase agreements for properties and was responsible for additional matters including review of title the survey financing of the transaction and handling the closing in hessee located an equity investor for a dollar_figure apartment complex project in indianapolis indiana the investor was richard roberts roberts a businessman from new york city kravitz represented hessee in negotiating the purchase agreement and kravitz represented the partnership that bought the property roberts' attorneys prepared the offering memorandum for the partnership kravitz reviewed the offering memorandum to assure that it correctly reflected the real_estate_transaction the entire transaction closed in roughly to months during that time kravitz dealt with roberts and his business_associate raymond grant grant kravitz served in the same capacity in the acquisition of two more apartment complexes in which either roberts or grant was the general_partner kravitz did not invest in any of these real_estate transactions sometime in date roberts informed kravitz of the northeast transaction roberts was the general_partner in a number of limited_partnerships including northeast which leased sentinel epe recyclers roberts also was a 9-percent shareholder in f g roberts explained the northeast transaction and its tax benefits to kravitz kravitz knew that roberts' background was in banking and kravitz had no indication that roberts had any knowledge or experience in plastics plastics recycling or machinery kravitz read the entire northeast offering memorandum roberts told kravitz that he had visited pi had seen a recycler in operation and believed northeast was a good investment kravitz introduced northeast to cohn triemstra and hechtman and told them of his discussions with roberts kravitz also discussed the northeast offering memorandum with garrapee who had experience with roberts and grant garrapee was a certified_public_accountant c p a and was responsible for the financial aspects of the apartment complex projects including preparation of the financial reports as well as the pro forma financial information included in the various offering memoranda garrapee told kravitz that he and his partners were going to invest in northeast kravitz did not know whether garrapee had any background in plastics or plastics recycling kravitz also discussed the northeast transaction and the sentinel epe recycler with grant grant was the president and 100-percent owner of the stock of eci kravitz knew that grant was an attorney who had worked in the securities industry but he had no reason to believe that grant had any knowledge or experience with respect to plastics plastics recycling or machinery grant told kravitz that he had spoken with people at pi and that these people at pi had told him that the sentinel epe recyclers were priced as if being sold to an independent third party kravitz did not know how the sentinel epe recycler worked or why it was presented as unique he did not investigate the sentinel epe recycler kravitz understood from the offering memorandum that the sentinel epe recycler was not patented and he did not conduct a patent search he never saw a sentinel epe recycler or asked if he could see one kravitz never investigated or visited any end-user company triemstra learned of the northeast transaction from kravitz triemstra read the northeast offering memorandum over the course of several evenings triemstra previously had seen other offering memoranda during triemstra also invested in a gas exploration venture and directed the investment of dollar_figure of his retirement_plan into a mobile home park triemstra discussed the northeast transaction with kravitz cohn and hechtman kravitz informed triemstra of his discussions with roberts and grant triemstra had no education or experience in the recycling or plastics fields triemstra did not investigate pi he was unaware of the prevailing price of polyethylene pellets at the time and he did not investigate the price of virgin pellets triemstra never saw a sentinel epe recycler or asked if he could see one he never visited an end-user triemstra was unaware of any competing plastics recyclers and did not investigate the matter cohn learned about the northeast transaction from kravitz cohn was provided a copy of the northeast offering memorandum and remembers having read the draft legal opinion and the reports of the evaluators included in the appendices thereto cohn concluded there were no comparable machines solely on the basis of his reading of the northeast offering memorandum before investing in northeast cohn contacted alvin shapiro shapiro a c p a who had prepared cohn's tax returns for many years shapiro told cohn that he was familiar with the type of transaction set out in the northeast offering memorandum and that cohn should be careful about the valuation of the sentinel epe recyclers shapiro considered valuation to be the big problem with that type of investment cohn had no background in plastics or plastics recycling he knew none of the principals at pi and never investigated pi cohn never investigated the price of virgin pellets as compared with recycled pellets he never read any periodicals about the plastics business cohn never saw a sentinel epe recycler and never asked to see one he never visited an end-user despite his many years in the syndication business and his great success in that business with respect to the northeast transaction cohn did not spend hours and hours pouring over the offering memorandum but simply relied on kravitz opinion in provizer v commissioner tcmemo_1992_177 a test case involving the clearwater transaction and another tier partnership this court found that each sentinel epe recycler had a fair_market_value not in excess of dollar_figure held that the clearwater transaction was a sham because it lacked economic_substance and a business_purpose upheld the sec_6659 addition_to_tax for valuation_overstatement since the underpayment of taxes was directly related to the overstatement of the value of the sentinel epe recyclers and held that losses and credits claimed with respect to clearwater were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the clearwater transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel epe recyclers the underlying transaction in these cases the northeast transaction is in all material respects identical to the transaction considered in the provizer case the sentinel epe recyclers considered in these cases are the same type of machines considered in the provizer case based on the entire record in these cases including the extensive stipulations testimony of respondent's experts and cross-examination of them and petitioners' testimony we hold that the northeast transaction was a sham and lacked economic_substance in reaching this conclusion we rely heavily upon the overvaluation of the sentinel epe recyclers respondent is sustained on the question of the underlying deficiency we note that petitioners explicitly conceded this issue at trial in their briefs and in a stipulation of settled issues the record plainly supports respondent's determination regardless of such concession for a detailed discussion of the facts and the applicable law in a substantially identical case see provizer v commissioner supra in the notices of deficiency respondent determined that petitioners were liable for the negligence additions to tax under sec_6653 and for petitioners have the burden of proving that respondent's determination is erroneous rule a 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations in cases involving negligence an additional_amount is added to the tax under sec_6653 such amount is equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when petitioners claimed the disallowed deductions and tax_credits they had no knowledge of the plastics or recycling industries and no engineering or technical background petitioners did not independently investigate the sentinel epe recyclers petitioners contend that they were reasonable in claiming deductions and credits with respect to bellvine's investment in northeast and attempt to distinguish their cases from provizer v commissioner supra by arguing that the circumstances of their investment were unique petitioners contend that it was reasonable for them to rely on roberts because kravitz had prior dealings with roberts in real_estate matters and roberts had waived his usual commission for petitioners under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 and if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered id in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id see 94_tc_473 91_tc_396 affd without published opinion 940_f2d_1534 9th cir 63_tc_149 reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 we have rejected pleas of reliance when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of the contemplated venture 85_tc_557 80_tc_914 steerman v commissioner tcmemo_1993_447 in his capacity as attorney kravitz dealt with roberts or grant in three real_estate ventures during the period to roberts was the general_partner in the first venture in with respect to the latter two ventures kravitz could not recall at trial whether roberts or grant was the general_partner he knew only that it was one or the other kravitz testified that each of the real_estate ventures closed without incident he found the offering materials for each venture to be appropriate and correct with respect to the real_estate aspects of the transaction cohn testified that the significant feature to him in any offering was the performance and reputation of the general_partner triemstra testified that among the factors that induced him to invest in northeast was his reliance on kravitz' investigation and prior dealings with roberts and the government's supposed encouragement of this type of investment there is no indication in the record that cohn or triemstra ever had any contact with roberts or grant they knew only what kravitz told them and relied upon his impressions of roberts and grant kravitz had no indication that either roberts or grant had any background in plastics or plastics recycling kravitz knew that roberts' background was in banking and that grant was a securities lawyer kravitz also knew that roberts and grant were both insiders in the northeast transaction roberts was a percent shareholder in f g in addition to being the general_partner in northeast grant was the 100-percent owner of eci the northeast offering memorandum stated that both roberts and grant were promoters while roberts waived his commission for petitioners he still received a general partners' fee and percentage interest this fee and the percentage interest were unambiguously disclosed in the northeast offering memorandum similarly grant's position as sole shareholder of the seller eci and the profitable nature of that position were disclosed in the offering memorandum we find that petitioners' reliance on roberts and grant two promoters of northeast was not reasonable not in good_faith nor based upon full disclosure see vojticek v commissioner tcmemo_1995_444 to the effect that advice from such persons is better classified as sales promotion the record does not show that either grant or roberts possessed any special qualifications or professional skills in the recycling or plastics industries while kravitz did in his capacity as an attorney deal with roberts or grant in three real_estate ventures the record does not convince us that these prior dealings strictly limited to the real_estate area in which kravitz was experienced provided any reasonable basis for his apparent blind faith in roberts and grant in plunging into a tax- oriented venture in plastics recycling_equipment triemstra and cohn had no first-hand contact or discussion with roberts or grant they relied exclusively on kravitz' judgment moreover the northeast transaction was not a type of investment encouraged by the federal government according to the northeast offering memorandum the projected benefits for each dollar_figure investor were investment tax_credits in of dollar_figure plus deductions in of dollar_figure in the first year of the investment alone petitioners triemstra and cohn each claimed an operating loss in the amount of dollar_figure and investment tax and business energy credits related to northeast totaling dollar_figure while their cash payment for the investment in northeast was only dollar_figure each kravitz claimed an operating loss of dollar_figure and investment credits totaling dollar_figure on a cash outlay of dollar_figure the direct reductions in petitioners' federal_income_tax from just the tax_credits equaled percent of their cash payments for the investments therefore like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the northeast deal while the government may have been encouraging energy conservation it was not providing tax benefits for supposed investments that actually were shams and lacked economic_substance see 88_tc_376 while the three petitioners paid cash of dollar_figure their total investment_credit and business energy credits were dollar_figure and they claimed total operating losses of dollar_figure in alone on their tax returns triemstra and cohn each claimed a qualified_investment with an unadjusted_basis of dollar_figure and kravitz claimed such an investment of dollar_figure the three partners in bellvine claimed a total qualified_investment with a basis of dollar_figure with respect to the significance of the full investment see 62_f3d_1266 10th cir affg tcmemo_1993_607 petitioners further contend that their failure to look beyond the northeast offering memorandum was reasonable petitioners argue it was reasonable for them not to look beyond the offering memorandum but to accept its representations at face value because federal and state securities laws discourage false or misleading statements and petitioners' familiarity with offering memoranda reasonably led them to believe that the cautionary language contained in the northeast offering memorandum was for the exclusive benefit of the promoter and could therefore be disregarded kravitz read the entire northeast offering memorandum the memorandum and particularly the projections of anticipated business profits supposedly convinced kravitz that the northeast transaction was a real business proposal kravitz did not check the figures in the offering memorandum or verify the charts with the financial projections in any way kravitz accepted the evaluators' reports without question he did not inquire as to whether the evaluators were investors or had any conflict of interest the tax risk factors detailed in the offering memorandum did not raise any red flags for kravitz because he testified he believed such caveats were insurance for the promoters against securities litigation while kravitz knew the tax_credits depended on the value of the sentinel epe recyclers he testified that the fact that much of the purchase_price was represented by f g's nonrecourse notes did not concern him triemstra testified that the representations in the northeast offering memorandum indicated to him that it was unnecessary to look beyond the offering memorandum triemstra understood that valuation of the sentinel epe recyclers was important for purposes of the investment and energy tax_credits and he also recognized that the transaction was structured to fall within the strata of the tax benefits triemstra accepted the representations in the offering memorandum regarding the sentinel epe recyclers and the reports of the evaluators triemstra ignored the cautionary language in the northeast offering memorandum because he testified he had seen other offering memoranda and they all contained such warnings and risk alerts as for cohn at trial he could not remember how thoroughly he read the northeast offering memorandum but he did recall reading the draft legal opinion and the evaluators' reports included in the appendices cohn understood that the tax_credits were dependent upon the value of the sentinel epe recyclers cohn contacted his tax preparer for the previou sec_25 years alvin shapiro a c p a shapiro told cohn that he was familiar with this type of investment and cautioned cohn to be careful of the valuation shapiro told cohn that he thought that valuation was the predominant problem with this type of investment nonetheless cohn accepted the representations in the offering memorandum regarding the sentinel epe recyclers and their purported value cohn consulted a tax professional without even seeing the offering memorandum the tax professional told cohn that the problem in this type of transaction is the valuation of the equipment so cohn was explicitly warned by his own tax adviser that the possibility of abuse in this deal most likely would be in the valuation but cohn chose to ignore his own adviser and simply accepted the valuation set by the promoters cohn also points out that he had syndicated many deals and had great financial and professional success prior to the plastics recycling investment this impressive record only emphasizes that he had the skills and resources to evaluate the deal under consideration if he had exercised due care and had considered the warning of his own long-time tax adviser cf 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 we hold that petitioners' failure to look beyond the northeast offering memorandum and the representations by two insiders of northeast was unreasonable and not in keeping with the standard of the ordinarily prudent person see 94_tc_637 92_tc_958 we find no merit in petitioners' argument about their supposed faith in the representations in the offering memorandum allegedly based on the concept that federal and state securities laws discourage false and misleading statements petitioners' educational backgrounds and professional experience belie such feigned naivety likewise since petitioners were experienced attorneys familiar with offering memoranda we are unconvinced by their contention that they reasonably disregarded the cautionary language and risk alerts because they believed such admonitions were inserted for the benefit of the promoter on its face the cautionary language is directed to the investor petitioners have presented no reason for us to doubt that the cautionary language means what it says petitioners' reliance on 902_f2d_380 5th cir revg tcmemo_1988_408 and 91_tc_396 affd without published opinion 940_f2d_1534 9th cir is misplaced the facts in the heasley case are distinctly different from the facts of these cases in the heasley case the taxpayers were not educated beyond high school and had limited investment experience while petitioners herein were highly educated sophisticated and successful practicing attorneys with previous investment experience individually or in practice kravitz counseled clients on a number of real_estate syndications and had reviewed numerous offering memoranda cohn testified at trial that he had syndicated almost deals triemstra was an experienced attorney and made investments in a gas exploration venture and a mobile home park in the taxpayers in the heasley case actively monitored their investment and as the fifth circuit_court of appeals stated intended to profit from the investment we cannot reach similar conclusions in the present cases the record shows that of the three petitioners only kravitz received updates reporting the progress of the sentinel epe recyclers and financial statements prepared by nonindependent accountants yet even though an date update indicated to kravitz that the recyclers were not performing up to expectations he decided to invest in more recyclers that same year the evidence in these cases is that petitioners anticipated benefits primarily from tax savings petitioners have failed to provide evidence of any serious efforts to monitor the investment or reliable evidence of any profit objective independent of tax savings we consider petitioners' arguments with respect to the heasley case inapplicable in the ewing case the taxpayers' reliance on a legal opinion letter included in an offering memorandum was considered reasonable because several of the taxpayers had known and successfully dealt with the author of the opinion for over years with respect to these cases however nothing in the record indicates that any of petitioners knew the authors of the draft opinion letter included in the northeast offering memorandum instead only one of petitioners had from one to three business dealings in real_estate matters with the general_partner of the venture over a 3-year period preceding the investment accordingly we consider petitioners' arguments with respect to the ewing case inapplicable we conclude that petitioners triemstra cohn and kravitz were negligent in claiming the deductions and credits with respect to bellvine's investment in northeast on their respective federal_income_tax returns we hold upon consideration of the entire record in docket nos and that petitioners triemstra cohn and kravitz are liable for the respective negligence additions to tax under the provisions of sec_6653 and for decisions will be entered for respondent
